THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    February 1, 2021



In the Court of Appeals of Georgia
 A20A2009. VAZQUEZ v. THE STATE.

      HODGES, Judge.

      Following a jury trial, the Superior Court of Jones County entered a judgment

of conviction against Antonio Vazquez, Jr. on two counts of aggravated sodomy

(OCGA § 16-6-2 (a) (2)), three counts of aggravated child molestation (OCGA § 16-

6-4 (c)) (2008), two counts of child molestation (OCGA § 16-6-4 (a)) (2008), and two

counts of enticing a child for indecent purposes (OCGA § 16-6-5 (a)). Vazquez

appeals from the denial of his motion for new trial, arguing that the trial court erred

in: (1) improperly referencing Vazquez’s appellate rights; and (2) denying Vazquez’s

motion for a mistrial after an expert witness testified to the ultimate issue in the case

and invaded the province of the jury. Finding no error, we affirm.
      Viewed in a light most favorable to the verdict,1 the evidence revealed that the

victim lived in a duplex in Gray, Jones County, with her mother, younger sister,

younger brother, and Vazquez. When she was six years old, Vazquez took the victim

into his bedroom and forced her to perform oral sex on him until he ejaculated in her

mouth. On another occasion, Vazquez went into the victim’s bedroom after she went

to bed, where she again performed oral sex on him. Then, during the same incident,

Vazquez anally sodomized the victim and, despite the victim’s pleas for him to stop

because “that hurts,”2 continued until he ejaculated.3 The victim also recounted an

event in Vazquez’s bathroom during which she leaned over Vazquez’s sink while he



      1
        See, e.g., Picklesimer v. State, 353 Ga. App. 718 (839 SE2d 214) (2020); see
also Gathers v. State, 355 Ga. App. 761, 763 (1) (844 SE2d 882) (2020) (“[I]t is the
jury’s role to resolve conflicts in the evidence and determine the credibility of
witnesses, and the presence of such conflicts does not render the evidence
insufficient.”) (citation and punctuation omitted).
      2
        At some point, a family friend and the victim’s mother’s niece, who would
sometimes spend the night with the victim’s family, heard the victim cry from her
bedroom, “Daddy, please don’t, that . . . hurts. Stop.” The niece also heard the
victim’s bed “squeaking” during the incident. The pair became frightened and left the
duplex to call the victim’s mother from a nearby Waffle House, but the mother, who
was at work, did not return to the duplex that evening.
      3
        The victim’s sister, who shared a bedroom with the victim, witnessed this
instance of Vazquez’s abuse. During trial, the victim’s sister used anatomical dolls
to demonstrate what she saw, including the victim performing oral sex on Vazquez.

                                          2
anally sodomized her. When the victim resisted, Vazquez would strike her on her hip.

The victim stated that such abuse occurred “a lot,” but that it only occurred when

Vazquez had been drinking.

      The victim also described occasions on which Vazquez showed her

pornographic movies depicting a nude boy and girl engaged in the same “[b]ad

things” Vazquez “did to [her].” As the videos played, Vazquez abused the victim in

the same manner as “they were doing on TV[,]” which included anal and oral

sodomy.

      The victim did not initially disclose Vazquez’s abuse because Vazquez

threatened to hurt her mother, and the victim believed him. Ultimately, however,

while attending a summer camp in Macon, the victim disclosed Vazquez’s abuse to

other campers because she “just needed somebody to talk to”; the campers then

reported the abuse to camp counselors, who alerted Jones County law enforcement.4

      A Jones County grand jury indicted Vazquez for two counts of aggravated

sodomy, three counts of aggravated child molestation, two counts of child

molestation, and two counts of enticing a child for indecent purposes. At trial,


      4
        The victim also participated in a forensic physical examination, which did not
reveal any signs of physical trauma, and a forensic interview.

                                          3
Vazquez denied touching the victim and testified that the allegations were part of the

victim’s mother’s scheme to have him arrested and jailed following a fight between

the two. To that end, Vazquez’s mother testified that his arrest occurred one week

after she reported the victim’s mother to the Department of Family and Children

Services for suspected physical abuse of the victim’s younger sister. Nevertheless, the

jury returned guilty verdicts against Vazquez on each count of the indictment, and the

trial court denied Vazquez’s motion for new trial.5 This appeal followed.

      1. In his first enumeration of error, Vazquez contends that the trial court made

an improper reference to his appellate rights during its introductory statements to the

jury venire. See OCGA § 17-8-57 (a). We find no plain error.

      As part of its orientation of the jury venire, the trial court warned those

assembled to

      not independently investigate any facts or visit any scenes depicted in
      the evidence. We had a trial up in Morgan County in which it went on
      for four days and it was very important about what could or could not be
      seen under a particular street lamp. And when we were in [the]
      deliberation stage, one of the jurors went out and looked under the street
      lamp, the young man came back and tried to tell the other jurors what he
      thought could or could not be seen. The other jurors knew he was

      5
          Vazquez does not contest the sufficiency of the evidence.

                                          4
      violating his oath, told me about it and so we had to have [a hearing].
      But that time he got taken off. . . .


      And, of course, when it went up on appeal, the [appellate] [c]ourt had
      to go over it with a fine tooth comb to see what they thought about it. So
      it puts everything at risk when that kind of thing is being done.
(Emphasis supplied.) Vazquez did not object to the trial court’s statement.

      The “failure to make a timely objection to an alleged violation of [OCGA § 17-

8-57 (a) (1)] shall preclude appellate review, unless such violation constitutes plain

error which affects substantive rights of the parties.”6 OCGA § 17-8-57 (b).

      To establish plain error, [Vazquez] must point to a legal error that was
      not affirmatively waived, was clear and obvious beyond reasonable
      dispute, affected his substantial rights, and seriously affected the
      fairness, integrity, or public reputation of judicial proceedings.


(Citation omitted.) Bamberg v. State, 308 Ga. 340, 352 (5) (839 SE2d 640) (2020);

see generally State v. Kelly, 290 Ga. 29, 33 (2) (a) (718 SE2d 232) (2011) (to show



      6
         Although Vazquez’s trial occurred prior to the enactment of OCGA § 17-8-57
in its current form, we review his claim under our current plain error analysis. See
Willis v. State, 304 Ga. 122, 129 (2) (b) (816 SE2d 656) (2018) (“[B]ecause
subsection (b) of OCGA § 17-8-57 is not aimed at regulating any conduct at trial, but
instead addresses the standard of appellate review of an error already made at trial,
the standard of appellate review set out in that subsection is properly given retroactive
effect to cases tried before the enactment date but appealed after that date.”).

                                              5
plain error, “there must [first] be an error or defect — some sort of deviation from a

legal rule — that has not been intentionally relinquished or abandoned”) (citation and

punctuation omitted). To succeed on a claim of plain error, a party must satisfy each

of the four prongs of the standard. See Kelly, 290 Ga. at 33 (2) (a).

      Here, we find no plain error because Vazquez has not demonstrated an error

or defect by the trial court that is “clear and obvious beyond reasonable dispute[.]”

Bamberg, 308 Ga. at 352 (5). As a general matter, “[i]t is error for a trial judge in any

criminal case to express or intimate an opinion as to the guilt of the accused.”

DeLoach v. State, 308 Ga. 283, 290 (2) (b) (840 SE2d 396) (2020); see also OCGA

§ 17-8-57 (a) (1). Indeed, “[a] trial judge’s comment concerning the process or

availability of appellate review in the case may run afoul of this rule if the jury may

infer from the comment that the judge holds an opinion about the defendant’s guilt.”

DeLoach, 308 Ga. at 290 (2) (b). “However, it is not error when the trial court

references the appellate courts in a context that does not intimate that the judge holds

an opinion on the defendant’s guilt or lessen the jury’s responsibility in making its

decision.” (Emphasis supplied.) Id. at 290-291 (2) (b); see also Mitchell v. State, 293

Ga. 1, 3 (3) (742 SE2d 454) (2013) (“Mere abstract references to appellate courts,



                                           6
which do not convey the trial court’s opinion, are not necessarily reversible error.”)

(citation and punctuation omitted).

      In this case, “the trial court’s statements . . . were in the context of juror

orientation at the start of the trial when no evidence had been adduced and opening

statement had not yet been held.” State v. Clements, 289 Ga. 640, 648-649 (4) (715

SE2d 59) (2011). None of the trial court’s statements even remotely referenced

Vazquez generally or specifically and included no reference to any evidence that may

be introduced against Vazquez. As a result, “[w]here, as here, . . . orientation occurred

before any evidence was introduced, did not convey or intimate any opinion of the

trial judge, nor lessen the sense of responsibility of the jurors,” we conclude that the

trial court’s reference to appellate courts generally does not require reversal.

(Citations and punctuation omitted.) Bearden v. State, 159 Ga. App. 892, 893 (3) (285

SE2d 606) (1981); see also Clements, 289 Ga. at 648-649 (4).

      2. Next, Vazquez argues that the trial court erred in denying his motion for

mistrial after an expert witness testified to the ultimate issue in the case and invaded

the province of the jury. Vazquez waived appellate review of this issue.




                                           7
      During the State’s direct examination of Dr. Debbie West, a pediatrician

qualified as an expert witness in sexual abuse forensic examinations, the following

exchange occurred:

             Q:     [I]n your experience and training, is it unusual for you to

                    find an anus that has been penetrated and there be no signs?

             A:     That’s normal. The majority of the time, when there’s been

             anal penetration, there are no findings. And, physiology, the
             reason for that is because the anus is a round muscle which
             we call a sphincter, opens and closes. . . . And so there
             really has to be a great deal of trauma in order to damage
             that tissue and to scar that tissue. And, again, the majority of children
             who have been anally penetrated, and there has been a conviction in a
             court of law, there are still normal findings on an anal exam.

             Q:     What about in those cases —


             [DEFENSE COUNSEL]:                I’m going to object to that
             response and ask that it be stricken, Your Honor. I think it
             raises the ultimate issue.


Defense counsel asked to approach and, in the ensuing bench conference, moved for

a mistrial. The State argued for a curative instruction instead, and the trial court

recessed to allow counsel for both parties to research the issue. Following continued

argument by counsel, the trial court ruled that “a curative instruction is far enough in

                                           8
this case because of the way it was done, and the fact it wasn’t done with bad intent.”

The trial court then invited proposed curative instructions from both parties.

Ultimately, Vazquez’s counsel and the State agreed to a proposed curative instruction

“with the understanding that it’s not waiving the original motion for mistrial[:]”

       Any reference in testimony by the doctor allegedly to other criminal
       cases, and especially alleged convictions, should not be considered by
       you or take part in your decision[-]making in reaching a verdict. Any
       testimony to that effect is stricken and it’s not part of the evidence.


       Under Georgia law, “[w]hether to declare a mistrial is a question committed to

the discretion of the trial judge, and the denial of a mistrial is reversible error only if

it appears that a mistrial was essential to preserve the defendant’s right to a fair trial.”

(Citation and punctuation omitted.) Gaines v. State, 339 Ga. App. 527, 529 (2) (792

SE2d 466) (2016). However, it is just as settled that “where a defendant objects and

moves for mistrial and the trial court denies the motion but takes some corrective

action, if the defendant is dissatisfied with that action, he must renew the objection

or motion.” (Citation and punctuation omitted.) Id.; see also Redding v. State, 354 Ga.




                                             9
App. 525, 536 (4) (841 SE2d 192) (2020); Pickard v. State, 257 Ga. App. 642, 644

(2) (572 SE2d 660) (2002).7

      In this case, despite his initial motion for a mistrial, Vazquez’s counsel

participated in drafting the curative instruction which the trial court ultimately

delivered. Thereafter, Vazquez’s counsel did not renew his motion for a mistrial or

object to the trial court’s curative instruction. Accordingly, we conclude that Vazquez

has waived any appellate review of this argument. See Redding, 354 Ga. App. at 536

(4) (finding defendant waived appellate review when he failed to “object after the trial


      7
       Vazquez is not rescued by certain statements by his counsel at trial. After
Vazquez’s counsel agreed to the content of the trial court’s curative instruction,
counsel added that

      in reviewing the appellate cases in situations of this sort where defense
      assents to curative instructions that may or may not be legally sufficient,
      they’re deemed to waive any issue related to that curative instruction.
      And given the surprise and the gravity of the situation, I gladly
      participate in resolving it with the curative instruction, but don’t believe
      I can ethically waive any objection that I might have to the testimony by
      doing so.


Although the trial court stated, “[t]hat’s fair[,]” we are not bound by the trial court’s
statement. Cf. Murray v. Richardson, 134 Ga. App. 676, 678 (5) (215 SE2d 715)
(1975) (“Whether an appeal is properly before the court is a question of law for the
court.”).

                                           10
court gave the curative instruction, which he specifically asked the trial court to

give”); Pickard, 257 Ga. App. at 644 (2) (holding defendant waived appellate review

because he “participated in the formulation of [a curative] instruction and neither

made objection to the instruction after it was given nor renewed his motion for a

mistrial”).

      In sum, we conclude that Vazquez has failed to demonstrate plain error

associated with the trial court’s jury orientation statements concerning appellate

review. Furthermore, we conclude that Vazquez waived any error related to the expert

witness’ testimony by failing to renew his motion for mistrial or object to a curative

instruction after the trial court gave the instruction to the jury. Therefore, we affirm

the trial court’s order denying Vazquez’s motion for new trial.

      Judgment affirmed. McFadden, C. J., and Doyle, P. J., concur.




                                          11